ITEM 77O Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund On January 10, 2012, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased 75 units of 3.875% senior notes due 2022 issued by Macy's Retail Holdings, Inc. (CUSIP NO. 55616XAF4) (the "Senior Notes") at a purchase price of $99.189 per Senior Note, including underwriting discounts and commissions of $0.65 per Senior Note. The Senior Notes were purchased from Credit Suisse, a member of the underwriting syndicate of which BNY Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Goldman, Sachs & Co. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Fifth Third Securities, Inc. PNC Capital Markets LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Standard Chartered Bank Loop Capital Markets LLC Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 19, 2012. These materials include additional information about the terms of the transaction.
